This is an appeal from a writ of habeas corpus hearing wherein the relator was held in three bonds of $10,000.00 each to answer three different felony indictments charging him with swindling in two cases and one of embezzlement, in Archer County, the total amount obtained through his alleged offenses being in the sum of $9,000.00.
It seems that this relator was heretofore held in bail in the total sum of $3,500.00 to answer these charges, which bonds were forfeited, and he has remained out of the State for a period of five years. That he was apprehended at one time in the State of Arkansas, but was discharged upon a failure of the Governor thereof to honor a requisition by the Governor of this State. Upon a forfeiture of his bonds in this State in the sum of $3,500.00, the then Governor of this State remitted such forfeiture, and the relator seems to have remained at large since 1933, in so far as the charges in Archer County are concerned.
In our judgment the bonds required of him are probably excessive, and this judgment is reversed and his bond herein set at the sum of $4,500.00 in each case, conditioned as required by law, and the trial judge is hereby directed to enter up his *Page 451 
order setting such bonds at $4,500.00 each in Causes Nos. 777, 778 and 779 on the district court docket of Archer County.